PER CURIAM.
Respondent, Raymond J. Sweeney, pled guilty on October 26,1995, in federal court to one count of making false statements in relation to documents required by the Employee Retirement Income Security Act. He was sentenced to two years probation and fined $7,500.
Bar Counsel filed a certified copy of respondent’s judgment of conviction, and, on May 15, 1996, this court temporarily suspended respondent pursuant to D.C. Bar R. XI, § 10(c). We directed the Board on Professional Responsibility (“Board”) to institute a formal proceeding to determine the nature of the final discipline to be imposed.
On April 2, 1998, Bar Counsel notified this court that the Supreme Court of Ohio had indefinitely suspended respondent as a result of his conviction. Accordingly, we directed the Board to consider the issue of reciprocal discipline in conjunction with the criminal matter previously referred to the Board.
On December 30, 1998, the Board filed its report and recommendation. The Board concluded that respondent’s conduct did not involve moral turpitude, but did violate this jurisdiction’s ethical rules, specifically Rule 8.4(c) of the District of Columbia Rules of Professional Conduct and former Disciplinary Rule 1-102(A)(4) of the District of Columbia Code of Professional Responsibility. The Board recommends that respondent be suspended for the period of one year. Because the Hearing Committee conducted a full de novo proceeding, the Board recommends that the reciprocal proceeding be dismissed.
Bar Counsel has informed the court that he takes no exception to the Board’s report and recommendation. Respondent has not filed any exceptions to the Board’s report and recommendation. We therefore accept the Board’s findings and adopt its recommendation. See D.C. Bar R. XI, § 9(g)(2); In re Delaney, 697 A.2d 1212, 1214 (D.C.1997). Accordingly, it is
ORDERED that Raymond J. Sweeney is suspended from the practice of law in the District of Columbia for the period of one year. For the purpose of seeking reinstatement to the Bar, respondent’s suspension shall not begin until he files a sufficient affidavit pursuant to D.C. Bar R. XI, § 14(g). Further, the reciprocal discipline proceeding is dismissed.

So ordered.